Citation Nr: 1806304	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected right leg post-compartment syndrome with scars and injury to muscle groups XIII and XI.

2.  Entitlement to a compensable initial rating for service-connected left leg post-compartment syndrome with scars and injury to muscle group XI.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from September 2002 to July 2008.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2014 Board decision, the initial rating claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

During the pendency of the appeal, the Veteran described an inability to retain employment due, in part, to his service-connected right and left leg post-compartment syndrome with scars and muscle injuries.  See, e.g., the Veteran's claim dated May 2011.  Thus, the question of entitlement to a TDIU is on appeal and will be addressed herein, as part and parcel of the initial rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was previously represented by a representative.  However, in a February 2016, the Veteran's representative revoked representation.  A letter dated November 2017 was sent to the Veteran inquiring as to whether he intended to seek new representation or to represent himself.  The record indicates that the Veteran did not respond.  As such, the Board accordingly presumes that the Veteran intends to continue to represent himself.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  From the date of service connection, July 28, 2008, the right leg post-compartment syndrome with scars and injuries to muscle groups XIII and XI more nearly approximated moderate injuries due to cardinal symptoms including fatigue, pain, and weakness.

2.  From the date of service connection, July 28, 2008, the left leg post-compartment syndrome with scars and injury to muscle group XI more nearly approximated a moderate injury due to cardinal symptoms including fatigue, pain, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for right leg post-compartment syndrome with scars and injury to muscle group XIII have been met from the date of service connection.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.55, 4.56, 4.71, 4.73 Diagnostic Code (DC) 5313 (2017).

2.  The criteria for an initial rating of 10 percent, but no higher, for right leg post-compartment syndrome with scars and injury to muscle group XI have been met from the date of service connection.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.55, 4.56, 4.71, 4.73 DC 5311 (2017).

3.  The criteria for an initial rating of 10 percent, but no higher, for left leg post-compartment syndrome with scars and injury to muscle group XI have been met from the date of service connection.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.56, 4.71, 4.73 DC 5311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the November 2014 Board Remand, the identified VA treatment records were obtained.  Additionally, the Veteran was scheduled for a VA examination in March 2015 as to the pending claims; however, he failed to appear.  He has not since asserted good cause for missing the scheduled examination nor has he requested that the examination be rescheduled.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  As such, the Board finds that VA has complied with the mandates of the November 2014 Board Remand and does not have a duty to assist that is unmet.  The Veteran has not argued otherwise.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Here, in an October 2008 rating decision, the RO granted service connection for post-compartment syndrome of the right and left legs with scars and muscle injuries; noncompensable (zero) percent ratings were assigned as to each leg from July 28, 2008, the day following the Veteran's discharge from active military service.  A review of the record indicates that the RO considered the Veteran's post-compartment syndrome disabilities under DC 7804 (scars, unstable or painful), as well as DCs 5311 and 5313, and determined that compensable evaluations were not warranted.

With respect to DC 7804, the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the October 2008 amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  38 C.F.R. § 4.118 (after October 2008).  In the present case, the Veteran's original service connection claim was filed in July 2008, and he did not request that VA consider his claim under the amended October 2008 criteria.  Regardless, since the RO has already considered both sets of criteria (the pre-October 2008 criteria, and the post-October 2008 criteria), the Board will consider these sets of criteria, to avoid any potential prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Scars are rated under disfigurement to the head, face and neck (DC 7800-7805).  However, since the Veteran does not have service-connected scars of the head, face, or neck, DC 7800 is inapplicable.  Further, as the evidence does not show that his scars of the right and left legs are deep or nonlinear; superficial and nonlinear and do not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; superficial and unstable; or cause other disabling effects, DCs 7801, 7802, and 7803 are inapplicable and do not warrant the assignment of a separate or higher rating for each scar.  38 C.F.R. § 4.118, DCs 7801, 7802, and 7803 (in effect before and after October 23, 2008).

Under the pre-October 2008 rating criteria, DC 7804 provided for a 10 percent rating for superficial scars that were painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under the post-October 2008 rating criteria, DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

Significantly, as will be detailed below, the available evidence of record demonstrates that the Veteran's scars of the right and left lower extremities are neither unstable nor painful; rather, he experiences pain in the lower extremities themselves due to muscle injuries with resulting fatigue, weakness, and loss of power.  Accordingly, the Board finds that the Veteran's post-compartment syndrome of the right and left legs with scars and muscle injuries is more appropriately rated under DCs 5311 and 5313.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").

Injuries to muscle group XI are rated under 38 C.F.R. § 4.73, DC 5311.  These muscles include the posterior and lateral crural muscles and muscles of the calf, including the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  The functions of these muscles are propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, DC 5311.

Under DC 5311, the following ratings apply:  a noncompensable rating is warranted for slight injury, a 10 percent rating is warranted for moderate injury, a 20 percent rating is warranted for moderately severe injury, and a 30 percent rating is warranted for severe injury.  Id.

DC 5313 contemplates injury to muscle group XIII, the posterior thigh group and the hamstring complex of 2-joint muscles.  Those muscles are the biceps femoris, semimembranosus, and semitendinosus.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Id.  DC 5313 provides that a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.  Id.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined rating of muscle groups acting upon a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined rating for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.55 (2017).

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be rated as no less than a moderate injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Here, the Veteran sustained shrapnel wound injuries to the right and left legs as a result of an explosion of an improvised explosive device (IED) in March 2006.  He received treatment including hospitalization, which lasted for three to four weeks.  See the Medical Evaluation Board Narrative Summary.  He underwent four surgeries including fasciotomies and debridement.  Id.  He reported residual pain at 5-6/10 in severity in both lower extremities.  Id.  The Medical Evaluation Board Narrative Summary indicated that the Veteran was unable to run, ruck march, or stand on his feet for long periods of time.  He had full range of motion of his knees and ankles.  His muscle strength was intact throughout the right and left lower extremities.  He endorsed discomfort with forced flexion of his ankles.  His muscle strength was 5/5, bilaterally.  Id.

The Veteran was afforded a VA examination in September 2008, at which time the examiner confirmed a diagnosis of bilateral leg compartment syndrome.  It was noted that the wounds caused by the IED blast were deep and penetrating, and "[t]he extent of the injury involved blood vessels, fascia, and nerve."  The injury did not impact the bones in either leg.  The Veteran reported numbness, tingling, and burning sensations near the incisions in both legs.  The examiner noted the Veteran's report of constant bilateral leg pain, which travels to his upper legs.  The pain is burning, aching, sharp, and cramping.  The Veteran described his leg pain as 9/10 in severity, elicited by physical activity and walking; relieved with rest and Percocet.  The Veteran reported that he is able to function with medication.  The examiner noted that the Veteran also experiences a loss of strength, weakness, and easy fatigability in both legs.  There is no impairment of coordination or inability to control movement.  The examiner indicated that the Veteran is limited in his ability to run, walk, and lift heavy items.  The Veteran reported that he is unable to keep up with his normal work requirements because he cannot stand or walk for prolonged periods of time and is unable to lift heavy objects.

The September 2008 VA examiner indicated that the Veteran has a scar located on the medial aspect of his right lower leg, which is level and measures 16 cm. by 1 cm.  He also has a scar located on the posterior aspect of his right thigh which is level and measures 7 cm. by 2 cm.  He has a scar located on the medial left lower leg that is level and measures 24 cm. by 1 cm.  He also has a level scar located on the lateral aspect of the lower leg that measures 26 cm. by 1 cm.  In addition, he has two scars on the posterior aspect of his left lower leg, which are level and measure 5 cm. by 1 cm.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema in any of the scars.

The September 2008 VA examiner reported that the Veteran's gait and posture are within normal limits.  The examiner indicated that the Veteran sustained injuries to muscle groups XIII and XI in the right leg, and to muscle group XI in the left leg.  As to his injury to muscle group XIII of the right leg, the examiner indicated that palpation of the muscle reveals no loss of deep fascia or muscle substance.  Muscle tone is not impaired.  A muscle wound is present on the right posterior thigh; there is no corresponding exit wound.  Intermuscular scarring is not present and there is no adherence to underlying structures.  The examiner reported that there are no signs of lowered endurance or impaired coordination.  Muscle strength is intact.  As to the injuries to Groups XI in the right and left legs, the examiner reported that palpation of the muscle does not reveal loss of dep fascia, impairment of muscle tone, or loss of muscle substance.  Muscle wounds are present in each leg.  On the right, the wound is located at the medial aspect of the lower leg; it measures 16 cm. by 1 cm.  On the left, the wound is located at the medial and lateral aspect of the lower leg and it is 24 cm. by 1 cm.  There are no corresponding exit wounds present.  There is no adherence to underlying structures, adhesion to the bone, or intermuscular scarring in either leg.  The Veteran exhibited full range of motion in the right and left knees with no evidence of additional functional impairment including pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits.  X-rays of the right and left tibia and fibular showed evidence of metal shrapnel fragments of the soft tissue of each lower extremity at the level of the bilateral calves.

In his November 2008 notice of disagreement (NOD), the Veteran reported that his legs become fatigued very easily.  He endorsed weakness and stated that he is only able to walk for one hour or less before the pain becomes too severe.

Post-service treatment records dated in December 2008 noted the Veteran's report of bilateral leg pain with tenderness upon palpation.

In an April 2010 letter, Dr. S.B. indicated that the Veteran experiences constant bilateral leg pain at 3 to 7/10 in severity.  He is unable to run and has "constant diffuse numbness around both lower extremities; he has hypersensitivity to touch."  Dr. S.B. stated that the Veteran's left lower extremity seems to be more sensitive than his right.  Physical examination of the lower extremities revealed two vertical scars of each leg consistent with four compartment fasciotomies with delayed primary closures.  The compartments were noted to be soft.  There was no obvious swelling or erythema.  The Veteran was able to walk on his heels and toes with some difficulty.  He was unable to perform five calf raises.  The examiner diagnosed the Veteran with bilateral lower extremity neuropathy pain/neuritis.  He further opined that the Veteran's bilateral lower extremity pain "is clearly neurogenic in origin."

VA treatment records dated in August 2013 noted the Veteran's report of bilateral pain and swelling of the legs.  The Veteran reported that, since he has been fast walking on the treadmill, his legs have been swelling in areas that the shrapnel may have entered.  He was prescribed compression socks to treat these symptoms.  A physical therapy treatment record dated in September 2013 indicated that the Veteran had full range of motion of both lower extremities.  His muscle strength was 5/5 in all muscle groups.  There was no pain, tenderness, or swelling in the hip, knee, ankle or foot, bilaterally.  The Veteran's post-surgical scars were well-healed.  There was no evidence of muscle atrophy.  His deep tendon reflexes were intact, bilaterally.  A physical therapy note dated in December 2013 documented the Veteran's report of severe leg pain.  The treatment provider opined that the Veteran had no radicular symptoms in either extremity.  VA treatment records dated in May 2014 indicated that the Veteran has intermittent right L5 radicular pain due to joint creep/mild instability combined with prolonged time in a sitting position.

As indicated above, this matter was remanded by the Board in November 2014 to afford the Veteran with a VA examination.  Unfortunately, the Veteran failed to appear for the scheduled March 2015 VA examination without explanation.  Ordinarily in a claim for increase, where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with the claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, in this case the Veteran's appeal stems from the initial grant of service connection.  Because this is an appeal from the Veteran's original compensation claims, the Board will consider these matters based on the evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  The Board will therefore consider the merits of this appeal based on the evidence of record without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Based upon the evidence of record and pursuant to 38 C.F.R. § 4.56, the Board finds that separate initial evaluations of 10 percent are warranted based upon the injuries to muscle group XIII and XI in the right leg under DCs 5313 and 5311.  An initial 10 percent rating is also warranted based upon the injury to muscle group XI in the left leg under DC 5311.  38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 4.73.  Specifically, the evidence reflects that during service, the Veteran was hospitalized for three to four weeks to treat his right and left lower extremity shrapnel wounds, which necessitated fasciotomies and debridement.  He subsequently underwent rehabilitation, but he remained unable to run, ruck march, or stand on his feet for long periods of time.  Notably, he did have full range of motion of his ankles and knees.  Throughout the pendency of the claims, the Veteran has endorsed cardinal signs and symptoms in the bilateral lower extremities such as pain, cramping, fatigue, weakness, and loss of strength.  His reports have been consistent throughout the pendency of the claims and the Board finds them credible.  Significantly, the September 2008 VA examiner reported that the Veteran's right lower extremity symptoms are due to injury to two muscle groups (muscle groups XIII and XI), which affect different anatomical regions of the right lower extremity.  The examiner also indicated that the Veteran's left lower extremity symptoms are due to injury to muscle group XI.

Accordingly, the Board finds that the Veteran's post-compartment syndrome of the right leg with scars and muscle injuries of muscle groups XIII and XI have more nearly approximated the criteria indicating moderate muscle injuries.  Similarly, as to the Veteran's post-compartment syndrome of the left leg with scars and injury to muscle group XI, the Board finds that the Veteran's symptoms have more nearly approximated the criteria for moderate muscle injury.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected post-compartment syndrome of the right and left legs with scars and muscle injuries, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disabilities varied to such an extent that a higher rating would be warranted.  Hart, supra.  Thus, pursuant to 38 C.F.R. §§ 4.55 and 4.56, the Veteran's post-compartment syndrome of the right leg with scars and injuries of muscle groups XIII and XI warrant separate 10 percent ratings under DC 5313 and 5311, effective from July 28, 2008, the date of service connection.  An initial 10 percent evaluation is also warranted for post-compartment syndrome of the left leg with scars and injuries of muscle group XI from July 28, 2008.

The Board additionally finds that the evidence does not support a finding of a moderately severe muscle group XI and/or XIII injury for the right lower extremity or moderately severe muscle group XI injury for the left lower extremity at any time from the date of service connection.  In so finding, the Board acknowledges the Veteran's assertion that his bilateral leg disabilities have interfered with his ability to keep up with work demands.  However, a finding of moderately severe injury to muscle groups XIII and XI in the right leg and muscle group XI in the left leg is not supported by the evidence of record.  Specifically, there is no objective evidence of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle.  There is no evidence of muscle atrophy or objective evidence of loss of strength.  The June 2008 VA examiner did not identify any objective evidence of loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  Moreover, the June 2008 examiner specifically indicated that the muscle injuries in each leg did not impair muscle function.  To the extent the Veteran alleges symptoms supporting a higher rating, the Board places greater probative weight to the findings of June 2008 VA examiner who has greater training and expertise than the Veteran in evaluating the nature and severity of a muscle disability.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting separate 10 percent ratings for post-compartment syndrome of the right leg with scars and injuries to muscle groups XIII and XI, as well as a 10 percent evaluation for post-compartment syndrome of the left leg with scars and injury to muscle group XI.  However, as the preponderance of the evidence is against higher ratings for these disabilities, those aspects of the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that right and left ankle strains have been separately service connected and rated based on the symptoms and impairment associated with each of those disabilities.  See the rating decision dated October 2008.  Moreover, the Board recognizes that Dr. S.B. diagnosed the Veteran with neuropathic pain/neuritis as a manifestation of his compartment syndrome.  However, as Dr. S.B. did not identify which nerve groups were affected and the Veteran failed to appear for the March 2015 VA examination, the Board is without sufficient evidence to assign separate evaluations for the claimed neurological symptoms of the right and left lower extremities.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 10 percent, but no higher, for the service-connected right leg post-compartment syndrome with scars and injury to muscle group XIII is granted from the date of service connection, subject to controlling regulations applicable to the payment of monetary benefits.

A rating of 10 percent, but no higher, for the service-connected right leg post-compartment syndrome with scars and injury to muscle group XI is granted from the date of service connection, subject to controlling regulations applicable to the payment of monetary benefits.

A rating of 10 percent, but no higher, for the service-connected left leg post-compartment syndrome with scars and injury to muscle group XIII is granted from the date of service connection, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU based primarily upon his service-connected post-compartment syndrome of his right and left legs.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability ratings assigned to the Veteran's service-connected post-compartment syndrome of the right and left legs with scars and muscle injuries.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's determinations.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


